United States District Court - District of Arizona - Phoenix
Order Setting Conditions of Release

 

 

 

 

 

DATE: 1/31/2020 CASE NUMBER: _20-8034MJ / FILED LODGED
USA vs. Zachary Salter RECEIVED COPY
& PERSONAL RECOGNIZANCE
0 AMOUNT OF BOND JAN 31 2020
O UNSECURED
O SECURED BY CLERK U S DISTRICT COURT
SECURITY TO BE POSTED BY DISTRICT,OF ARIZONA
NEXT APPEARANCE @ at ¢ or as directed through counsel BY Ver~ DEPUTY

O 401 West Washington St., Phoenix, AZ, Courtroom # , ¢ Floor
QO Goodwin & Cortez, US Post Office Bldg., Prescott, AZ, 2nd Floor

IT IS ORDERED THAT DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS AND SHALL:

 

& appear at all proceedings as required and to surrender for service of any sentence imposed.

X not commit any federal, state, tribal, or local crime.

X cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.
X

immediately advise court, defense counsel and U.S. Attorney in writing of change in address/telephone number. The Defendant
shall reside at the address on file with Pretrial Services and any change of address shall require prior Pretrial Services approval.

 

Oo maintain or actively seek verifiable employment or (combination of work/school) if Defendant is physically or medically able and
provide proof of such to Pretrial Services.

& not travel outside of:_the State of Arizona__unless express PRIOR Court or Pretrial Services permission is granted to do so.

® avoid all direct or indirect contact with persons who are considered alleged victim(s), potential witness(es), and/or co-defendants.

X report as directed to the U.S. PRETRIAL SERVICES OFFICE 1-800-769-7609 or 602-322-7350.

O execute an agreement to forfeit upon failing to appear as required, the bond or designated

property:

& be places in the third-party custody of_Donald Salter
and reside with the third-party custodian at the address on file with Pretrial Services. Any change of address shall require prior
approval from Pretrial Services.

 

xX refrain from & any ( excessive use of alcohol and not use or possess any unlawful narcotic or other controlled substance defined
by 21 U.S.C. 802 unless prescribed for Defendant by a licensed medical practitioner in the course of his/her legitimate medical
practice. This provision does not permit the use or possession of medicinal marijuana even with a physician's written certification.

XK participate in drug/alcohol counseling/treatment and submit to drug/alcohol testing, including breathalyzer testing and make
copayment toward the cost as directed by U. S. Pretrial Services. The Defendant shall not interfere, obstruct or tamper in any way
with the administration of any Court ordered substance abuse testing.

 

& surrender all travel documents upon release to Pretrial Services by_ 2/7/2020 and will not obtain a passport or other travel
document during the pendency of these proceedings.

O not obtain a passport, passport card, or other travel documents during the pendency of these proceedings.

Oo not possess or attempt to acquire in your residence, vehicle, or person any firearm, destructive device, or other dangerous weapon
or ammunition.

Xl maintain weekly contact with his/her attorney by Friday, noon of each week.

O timely pay his/her monthly child support payments as previously ordered by the subject state court in the total amount of $

oO actively participate in any mental health treatment program as directed by Pretrial Services. The Defendant shall comply with all
treatment requirements including taking all medication as prescribed by his/her mental health care provider.

Oo not have contact with any minors unless supervised by an adult of 18 years or older.

X not make any purchases over $500.00 without consulting with Pretrial Services first.

X not establish any new financial accounts without prior approval from Pretrial Services and will provide requested documentation
to verify compliance.

 

 
ADVICE OF PENALTIES AND SANCTIONS

The commission of any offense while on pretrial release may result in an additional sentence upon conviction for such
offense to a term of imprisonment of not more than ten years if the offense is a felony or a term of imprisonment of not
more than one year if the offense is a misdemeanor. This sentence shall be consecutive to any other term of imprisonment.

Title 18 U.S.C, §1503 makes it a criminal offense punishable by imprisonment for life or by death, or, de ending
upon the specific provisions of the section not more than twenty years or by not more than ten years, and a $250,000 fine
to intimidate a juror or officer of the court; Title 18 U.S.C. §1510 makes it a criminal offense punishable by up to five
years imprisonment and a $250,000 fine to obstruct a criminal investigation; Title 18 U.S.C. ghs 12 makes it a criminal
offense punishable by imprisonment for life or by death, or, depending ae the specific provisions of the section by not
more than twenty years or by not more than ten years and a $250,000 fine for tampering with a witness, victim or
informant; or by intentionally harassing another person and thereby hindering /delaying ipesveniitte or aissuading any
person from attending or testifying in an official progectite or otherwise violating the section is punishable by
imprisonment for not more than one year and a $250,000 fine; and 18 U.S.C. §1513 makes it a criminal offense punishable
by imprisonment for life or by death, or, depending upon the specific provisions of the section not more than twenty years
or by not more than ten years of imprisonment, a fine of $250,00 , or both, to retaliate against a witness, victim or
informant, or threaten or attempt to do so.

It is a criminal offense under 18 U.S.C. §3146, if after having been released, the Defendant knowingly fails to
appear as required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. Ifthe
Defendant was released in connection with a charge of, or while awaiting sentence, surrender for the service of a sentence,
or appeal or certiorari after conviction, for:(1) an offense punishable by death, life imprisonment, or imprisonment for a
term of fifteen years or more, the Defendant shall be fined not more than $250,000 or imprisoned for not more than ten
years, or both:@) an offense punishable by imprisonment for a term of five years or more, the Defendant shall be fined
not more than $250,000 or imprisoned for not more than five years or both;(3) any other felony, the Defendant shall be
fined not more than $250,000 or imprisoned not more than two years, or both;(4) a misdemeanor, the Defendant shall be
fined not more than $100,000 or imprisoned not more than one year, or both.

____, A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of
imprisonment for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted.

If the person was released for appearance as a material witness, a fine as provided by law or imprisonment for not
more than one year, or both.
ACKNOWLEDGMENT OF DEFENDANT

I acknowledge that I am the Defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of
the penalties and sanctions set forth above.

DATE SIGNATURE OF DEFENDANT
Jan.3} 2020
wis oe

Custodian agrees to (a) supervise the Defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the Defendant at all scheduled court proceedings, and to notify the court immediately in the

 

 

 

 

 

 

event the Defendant violates any condition of release or disappears. We, the undersigned, have read and understand the
terms of this bond gAd conditions of release and acknowledge that we are bound by it until duly exonerated.
Lu

 

 

 

Directions to United States Marshal:
x The Defendant is ORDERED released after processing.
O The United States Marshal is ORDERED to keep the Defendant in custody until notified by the clerk or judicial
officer that the Defendant has posted bond and/or complied with all other conditions of release.

<
DATE:____ 1/31/2020

_ JQHNZ. BOYLE

United States Magistrate Judge

USA, PTS/PROB, USM, DEFT, DEFT ATTY

 

 
